IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


RUBEN M. COLLAZO,                         : No. 156 MAL 2019
                                          :
                   Petitioner             :
                                          : Petition for Allowance of Appeal from
                                          : the Order of the Commonwealth Court
             v.                           :
                                          :
                                          :
PENNSYLVANIA GAMING CONTROL               :
BOARD,                                    :
                                          :
                   Respondent             :


                                     ORDER



PER CURIAM

     AND NOW, this 27th day of August, 2019, the Petition for Allowance of Appeal is

DENIED.